UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB [ X ] QUARTERLY REPORT UNDER SECTION 13 0R 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 [ ] TRANSITION REPORT UNDER SECTION 13 0R 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto. Commission file number 000-33309 GLOBETRAC INC. (Exact name of small business issuer as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 33-0953557 (I.R.S. Employer Identification No.) 1100 Melville Street, Suite 600, Vancouver, British Columbia, V6E 4A6 (Address of principal executive offices) 1-800-648-4287 (Issuer’s telephone number) (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [ X ] Yes [ ] No Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [ ] Yes [ X ] No APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date. Class Outstanding at August 9, 2007 Common Stock - $0.001 par value 22,190,000 Transitional Small Business Disclosure Format (Check one): Yes [ ] No [ X ] PART I - FINANCIAL INFORMATION Item 1.Financial Statements. GLOBETRAC INC. CONDENSED CONSOLIDATED BALANCE SHEETS June 30, December 31, 2007 2006 (Unaudited) ASSETS Current assets Cash $ 8,099 $ 44,175 Accounts receivable, net 30,795 45,676 TOTAL ASSETS $ 38,894 $ 89,851 LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities Accounts payable and accrued liabilities $ 142,772 $ 159,383 Convertible notes payable, including accrued interest 1,946,262 1,880,727 Advances payable 16,385 16,385 Due to related parties 660,137 634,961 Note payable to related party 500,000 500,000 3,265,556 3,191,456 Commitments and contingencies Stockholders' deficit Preferred stock $0.001 par value, 5,000,000 authorized, none issued and outstanding at June 30, 2007 and December 31, 2006 Common stock $0.001 par value, 200,000,000 common shares authorized, 22,190,000 issued and ourstanding at March 31, 2007 and December 31, 2006 22,190 22,190 Additional paid in capital 1,167,085 1,167,085 Accumulated deficit (4,429,751 ) (4,310,003 ) Accumulated other comprehensive income 13,814 19,123 Total stockholders' deficit (3,226,662 ) (3,101,605 ) Total liabilities and stockholders' deficit $ 38,894 $ 89,851 The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 2 GLOBETRAC INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended Six Months Ended June 30, June 30, 2007 2006 2007 2006 Royalty income $ 15,046 $ 60,917 $ 36,338 $ 90,708 Operating expenses: General and administrative 32,137 26,230 56,918 59,290 Net loss from continuing operations (17,091 ) 34,687 (20,580 ) 31,418 Interest expense (46,746 ) (36,828 ) (92,979 ) (73,271 ) Net loss from continuing operations before tax and discontinued operations (63,837 ) (2,141 ) (113,559 ) (41,853 ) Franchise tax (25 ) - (6,189 ) - Net loss from continuing operations before discontinued operations (63,862 ) (2,141 ) (119,748 ) (41,853 ) Loss from discontinued operations - (10,261 ) - (20,367 ) Net loss $ (63,862 ) $ (12,402 ) $ (119,748 ) $ (62,220 ) Net loss per share - basic and diluted Continuing operations $ (0.00 ) $ (0.00 ) $ (0.01 ) $ (0.00 ) Discontinued operations (0.00 ) (0.00 ) (0.00 ) (0.00 ) $ (0.00 ) $ (0.00 ) $ (0.01 ) $ (0.00 ) Weighted average number of shares outstanding - basic and diluted 22,190,000 22,190,000 22,190,000 22,190,000 The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 3 GLOBETRAC INC. CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS' DEFICIT AND COMPREHENSIVE INCOME FOR THE SIX MONTHS ENDED JUNE 30, 2 (UNAUDITED) Common Stock Issued Accumulated Additional Other Number of Paid-in Accumulated Comprehensive Shares Amount Capital Deficit Income Total Balance, January 1, 2006 22,190,000 22,190 1,167,085 (4,124,249 ) 27,379 (2,907,595 ) Net loss for the six months ended, June 30, 2006 - - - (62,220 ) - (62,220 ) Foreign currency translation adjustments - (4,604 ) (4,604 ) Balance, June 30, 2006 22,190,000 $ 22,190 $ 1,167,085 $ (4,186,469 ) $ 22,775 $ (2,974,419 ) Net loss for the six months ended, December 31, 2006 - - - (123,534 ) - (123,534 ) Foreign currency translation adjustments - (3,652 ) (3,652 ) Balance, December 31, 2006 22,190,000 22,190 1,167,085 (4,310,003 ) 19,123 (3,101,605 ) Net loss for the six months ended, June 30, 2007 - - - (119,748 ) - (119,748 ) Foreign currency translation adjustments - (5,309 ) (5,309 ) Balance, June 30, 2007 22,190,000 $ 22,190 $ 1,167,085 $ (4,429,751 ) $ 13,814 $ (3,226,662 ) The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 4 GLOBETRAC INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Six Months Ended June 30, 2007 2006 Cash flows from operating activities: Net loss $ (119,748 ) $ (62,220 ) Adjustments to reconcile net loss to net cash (used in) provided by operating activities: Accounts receivable 14,881 (828 ) Accounts payable and accrued liabilities (19,261 ) 841 Due to related parties, including accrued interest 25,176 14,131 Accrued interest payable on convertible notes 68,185 68,246 Net cash (used in) provided by operating activities (30,767 ) 20,170 Effects of foreign currency exchange rate (5,309 ) (4,604 ) Net (decrease) increase in cash (36,076 ) 15,566 Cash, beginning of period 44,175 51,756 Cash, end of period $ 8,099 $ 67,322 Supplemental disclosure of cash flow information: Cash paid during the period for: Income taxes $ 6,189 $ - Interest $ 2,650 $ - Non-cash changes in operating assets and liabilities: Advance receivable offset against accounts payable $ 5,000 $ - The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 5 GLOBETRAC INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2007 (UNAUDITED) NOTE 1 - NATURE OF OPERATIONS AND BASIS OF PRESENTATION Nature of Operations GlobeTrac Inc. (“GlobeTrac” or the “Company”) was incorporated in the state of Delaware on March 2, 2000 as 411 Place.com Inc. On February 28, 2001, the Company changed its name to Artescope, Inc. and on July 29, 2002 changed its name to GlobeTrac Inc. The Company’s principal executive offices are headquartered in Canada. On August 27, 2002 the Company acquired 100% of the shares of Global Axxess Corporation Limited (“Global Axxess”), a company incorporated in Ireland. Global Axxess owns 100% of the issued and outstanding shares of Globetrac Limited (“Limited”), a company incorporated in the United Kingdom. On May 6, 2002, all of the directors and officers of the Company resigned and a new director and officer was appointed. On August 27, 2002, all of the directors of Global Axxess, and its wholly owned subsidiary Globetrac Limited, resigned and two new directors were appointed. The Company was in the business of selling, marketing, distributing and installing global wireless tracking and telematics equipment in Europe until November 1, 2004 when they exchanged certain of their assets and certain liabilities in Globetrac Limited and their rights to the global wireless tracking and telematics business in Europe for a six percent royalty on gross sales of all existing and qualified potential customers that the Company has in Europe. On March 20, 2007, Limited was officially dissolved and all of Limited’s assets and liabilities were assumed by GlobeTrac. As a result of terminating its operations in Europe, the Company is seeking new business opportunities. (Note 3) Basis of Presentation The unaudited condensed consolidated financial statements included herein have been prepared in accordance with accounting principles generally accepted in the United States for interim financial information and with the instructions to Form 10-QSB and Item 310(b) of Regulation S-B. They do not include all information and notes required by generally accepted accounting principles for complete financial statements. However, except as disclosed herein, there has been no material changes in the information disclosed in the notes to condensed consolidated financial statements included in the Annual report on Form 10-KSB of GlobeTrac for the year ended December 31, 2006. In the opinion of management, all adjustments (including normal recurring accruals) considered necessary for a fair presentation have been included. Operating results for the three and six month periods ended June 30, 2007 are not necessarily indicative of the results that may be expected for any other interim period or the entire year. For further information, these unaudited condensed consolidated financial statements and the related notes should be read in conjunction with the Company’s consolidated audited financial statements for the year ended December 31, 2006 included in the Company’s report on Form 10-KSB. 6 GLOBETRAC INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Reclassifications Certain prior period amounts in the accompanying condensed consolidated financial statements have been reclassified to conform to the current period’s presentation. These reclassifications had no effect on the consolidated results of operations or financial position for any period presented. NOTE 3 - GOING CONCERN The Company was in the business of selling, marketing, distributing and installing global wireless tracking and telematics equipment in Europe until November 1, 2004 when they exchanged their rights to sell, market, distribute and install global wireless tracking and telematics equipment in Europe as well as specific assets and liabilities, for a royalty of 6% on future gross sales to current customers and qualified potential customers in Europe. There is no cap on the royalties and royalties are to be paid for the duration of 11 years, ending October 31, 2015. The Company has accumulated a deficit of $4,429,751 since inception and additional financing will be required by the Company to fund and support its operations. Management plans to mitigate its losses in future years by significantly reducing its operating expenses and seeking out new business opportunities. However, there is no assurance that the Company will be able to obtain additional financing, reduce their operating expenses or be successful in locating or acquiring a viable business. The consolidated financial statements do not include any adjustments that might result from the outcome of those uncertainties. NOTE 4 - CONVERTIBLE NOTES PAYABLE AND RELATED ACCRUED INTEREST DUE ON DEMAND June 30, 2007 December 31, 2006 Notes payable due on demand, unsecured, bearing interest at 8% per annum, convertible into common shares of the Company at $0.50 per share at the option of the Company $ 673,809 $ 673,809 Notes payable due on demand, unsecured, bearing interest at 10% per annum, convertible into common shares of the Company at the option of the Company or the lender at market price less 20%, with a minimum conversion price of $0.15 per share 835,940 835,940 Accrued interest due on demand 436,513 370,978 Total convertible notes payable and related accrued interest due on demand $ 1,946,262 $ 1,880,727 7 GLOBETRAC INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) NOTE 5 - ADVANCES PAYABLE At June 30, 2007 and December 31, 2006, the Company had advances payable of $16,385. These advances are unsecured, are non-interest bearing and have no fixed terms of repayment. NOTE 6 - DUE TO RELATED PARTIES June 30, 2007 December 31, 2006 Due to companies sharing a common officer or director or controlled by an officer $ 177,692 $ 177,310 Due to a director 13,766 13,766 Due to a director 239,090 239,090 Interest on note payable to a director (Note 7) 229,589 204,795 Due to related parties $ 660,137 $ 634,961 The above debt due to related parties is unsecured, non-interest bearing and has no fixed terms of repayment. NOTE 7 - NOTE PAYABLE TO RELATED PARTY June 30, 2007 December 31, 2006 Note payable, unsecured, bears interest at 10% per annum, originally due November 27, 2004, now due on demand $ 500,000 $ 500,000 NOTE 8 - DISCONTINUED OPERATIONS On March 20, 2007, Limited was officially dissolved and wound up. As a result of the dissolution the Company assumed all of Limited’s assets and liabilities. Limited was inactive at the date of dissolution. During the three and six months ended June 30, 2006, in connection with the wind up, the Company recorded net losses from discontinued operations of $10,261 and $20,367 respectively. 8 Item 2. Management’s Discussion and Analysis or Plan of Operation Forward-Looking Statements Certain information included in this Form 10-QSB and other materials filed or to be filed by us with the Securities and Exchange Commission (as well as information included in oral or written statements made by us or on our behalf), may contain forward-looking statements about our current and expected performance trends, growth plans, business goals and other matters. These statements may be contained in our filings with the Securities and Exchange Commission, in our press releases, in other written communications, and in oral statements made by or with the approval of one of our authorized officers. Words or phrases such as “believe,” “plan,” “will likely result,” “expect,” “intend,” “will continue,” “is anticipated,” “estimate,” “project,” “may,” “could,” “would,” “should,” and similar expressions are intended to identify forward-looking statements. These statements, and any other statements that are not historical facts, are forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995, as codified in Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934, as amended from time to time (the “Act”). In connection with the “safe harbor” provisions of the Act, we have identified and filed important factors, risks and uncertainties that could cause our actual results to differ materially from those projected in forward-looking statements made by us, or on our behalf (see Part I, Item 1, “Risk Factors” included in our Form 10-KSB for the fiscal year ended December 31, 2006). These cautionary statements are to be used as a reference in connection with any forward-looking statements. The factors, risks and uncertainties identified in these cautionary statements are in addition to those contained in any other cautionary statements, written or oral, which may be made or otherwise addressed in connection with a forward-looking statement or contained in any of our subsequent filings with the Securities and Exchange Commission. Because of these factors, risks and uncertainties, we caution against placing undue reliance on forward-looking statements. Although we believe that the assumptions underlying forward-looking statements are reasonable, any of the assumptions could be incorrect, and there can be no assurance that forward-looking statements will prove to be accurate. Forward-looking statements speak only as of the date on which they are made. We do not undertake any obligation to modify or revise any forward-looking statement to take into account or otherwise reflect subsequent events or circumstances arising after the date that the forward-looking statement was made. General This discussion and analysis should be read in conjunction with our interim unaudited condensed consolidated financial statements and related notes included in this Form 10-QSB and the audited consolidated financial statements and related notes thereto included in our Annual Report on Form 10-KSB for the fiscal year ended December 31, 2006. The inclusion of supplementary analytical and related information herein may require us to make appropriate estimates and assumptions to enable us to fairly present, in all material respects, our analysis of trends and expectations with respect to our results of operations and financial position taken as a whole. 9 GlobeTrac Inc. (“GlobeTrac”) and its subsidiary Global Axxess Corporation Limited (“Global Axxess”) mean “we”, “us” or “our” and will be referred to as such throughout the balance of this document. Our Objectives and Areas of Focus At June 30, 2007, our only source of income is a six percent commission/royalty that we receive from WebTech Wireless Inc. (“WebTech”), based on all qualified sales of any product or service offered by WebTech. A qualified sale means all of WebTech’s invoiced sales of products or services to a customer that has ordered at least one product or service before November 26, 2005, whether sold by WebTech or by a licensee, affiliate or agent of Webtech. A customer is a list of customers that was provided to WebTech by GlobeTrac. There is no cap on the royalty receivable and royalties are to be paid by WebTech for 11 years, beginning November 1, 2004 and ending October 31, 2015. On March 20, 2007, Globetrac Limited (which was the wholly owned subsidiary of Global Axxess) was dissolved. On January 1, 2007, all of Globetrac Limited’s assets and liabilities were assumed by GlobeTrac Inc. Due to limited operations, we are presently seeking new business opportunities. Challenges and Risks We have accumulated a deficit of approximately $4.4 million to date and will require additional debt or equity financing to continue operations and to seek out new business opportunities. We plan to mitigate our losses in future years through the receipt of the royalty payments from Webtech and locating a viable business. There is no assurance that we will be able to obtain additional financing, be successful in seeking new business opportunities, receive any royalties from WebTech or that we will be able to reduce operating expenses. Our consolidated financial statements do not include any adjustments that might result from the outcome of these uncertainties. Critical Accounting Policies and Estimates An appreciation of our critical accounting policies is necessary to understand our financial results. These policies may require management to make difficult and subjective judgments regarding uncertainties, and as a result, such estimates may significantly impact our consolidated financial results. The precision of these estimates and the likelihood of future changes depend on a number of underlying variables and a range of possible outcomes. Other than our accounting for our royalty revenue and allowance for doubtful accounts, our critical accounting policies do not involve the choice between alternative methods of accounting. We have applied our critical accounting policies and estimation methods consistently. Accounts Receivable Receivables represent valid claims against debtors for royalties arising on or before the balance sheet date and are reduced to their estimated net realizable value. An allowance for doubtful accounts is based on an assessment of the collectibility of all past due accounts. At June 30, 2007, accounts receivable consisted of estimated royalty revenue fromFebruary to June 2007. Our estimate for the period January to April 2007 was based on a written estimate we received from WebTech and our royalty revenue estimate for May and June 2007 was estimated based on amounts we received from WebTech in the prior months.As of the date of filing we had not received payment for the accrued royalty revenue for the period from January to June, 2007 and thus our estimated accrual could vary materially from the amount we accrued at June 30, 2007. 10 Revenue Recognition We recognized our royalty revenue when pervasive evidence of an agreement exists, when it was received and accrue for royalty revenues that we believe to be reasonably collectable. Financial Condition During the six months ended June 30, 2007, we had a net loss of $119,748.As of June 30, 2007, we had a cash balance of $8,099 and accounts receivable of $30,795.When these current assets are offset against our current obligations of $142,772in accounts payable and accrued liabilities, $1,946,262 in convertible notes payable , including accrued interest, $16,385 in advances payable, $660,137 in amounts due to related parties and a $500,000 note payable to a related party, we are left with a working capital deficit of $3,226,662. We believe that our cash as of the date of this filing is not sufficient to satisfy our working capital needs for the next year. Over the next twelve months we plan to seek new business opportunities and collect royalty payments from WebTech. We anticipate funding our working capital needs for the next twelve months through royalty payments from WebTech, equity capital markets, private advances and loans. Although the foregoing actions are expected to cover our anticipated cash needs for working capital and capital expenditures for at least the next twelve months, no assurance can be given that we will be able collect any royalty payments or raise sufficient cash to meet our cash requirements. We plan to cover our operating costs until such time as a new business opportunity is located, by receiving royalty payments from WebTech, raising additional capital through the private placement of shares, private advances and loans. We are not currently conducting any research and development activities. We do not anticipate conducting such activities in the near future. If we enter into a new business opportunity, we may be required to hire additional employees, independent contractors as well as purchase or lease additional equipment. We anticipate continuing to rely on equity sales of common stock or the issuance of convertible debt to fund our operations and to seek out or enter into new business opportunities. The issuance of any additional shares will result in dilution to our existing shareholders. Related-Party Transactions Included in the $660,137 that is due to related parties at June 30, 2007 is $395,886 in unpaid professional, consulting and management fees , $34,662 in advances payable and $229,589 in interest on the $500,000 note payable to a related party. None of the amounts due to related parties bear interest, have any fixed terms of repayment or are secured. The $500,000 note payable to a related party bears interest at 10% is unsecured and was payable November 27, 2004. We do not anticipate paying this note unless we achieve profitable operations, raise sufficient working capital, or issue shares for debt to cover this obligation. 11 COMPARISON OF THE THREE AND SIX MONTHS ENDED JUNE 30, 2 Overall Results of Operations For the three months ended June 30, 2007, we had a net loss of $63,862, which was an increase of $51,460 in net loss from our net loss of $12,402, for the three months ended June 30, 2006.The increase in net loss for the three months ended June 30, 2007, as compared to the three months ended June 30, 2006 was primarily the due to a decrease in royalty revenue of approximately $46,000 and an increase in professional fees of approximately $4,000. For the six months ended June 30, 2007, we had a net loss of $119,748, which was an increase of $57,528 in net loss from our net loss of $62,220, for the six months ended June 30, 2006.The increase in net loss for the six months ended June 30, 2007 as compared to the six months ended June 30, 2006 was primarily the result of an approximate decrease in royalty revenue of $54,000.If we are not successful in acquiring a viable business, over the next year we expect our net loss to be approximately $250,000, we expect approximately $190,000 of this increase will be accrued interest on our notes payable. Revenues Our revenue decreased by $45,871 or 75% from $60,917 for the three months ended June 30, 2006 to $15,046 for the three months ended June 30, 2007. Our revenue decreased by $54,370 or 60% from $90,708 for the six months ended June 30, 2006 to $36,338 for the six months ended June 30, 2007. All of the revenue was the result of a 6% royalty which relates to the Termination and Transfer Agreement signed on October 18, 2005. Over the next year we expect our royalty income to decline because of a reduction in qualified sales of products and services by customers who had ordered at least one product or service before November 26, 2005.We do not expect revenue to increase, unless we locate a new revenue generating business opportunity. Operating Expenses Our operating expenses increased by $5,907 or 23% from $26,230 for three months ended June 30, 2006 to $32,137 for the three months ended June 30, 2006.This increase was primarily caused by increases in professional fees. Our operating expenses decreased by $2,372 or 4% from $59,290 for six months ended June 30, 2006 to $56,918 for the six months ended June 30, 2007.The decrease was primarily due to a decrease in professional fees. We expect our operating costs to be approximately $120,000 per year, unless we locate a new viable business. Interest Expense Our interest expense increased by $9,918 or 27% from $36,828 for the three months ended June 30, 2006 to $46,499 for the three months ended June 30, 2007. Our interest expense increased by $19,708 or 27% from $73,271 for the six months ended June 30, 2006 to $92,979 for the six months ended June 30, 2007. This increase in interest expense was primarily due to approximately $10,000 and $20,000 in interest expense being reclassified to discontinued operations for the three and six month periods ended June 30, 2006 respectively, in conjunction with Globetrac Limited ceasing to be in the global wireless business. Over the next year we expect interest expense to remain the same, unless some of the convertible notes are converted into common stock of the Company. 12 Loss from Discontinued Operations On March 20, 2007, Limited was officially dissolved and wound up. For the three and six month periods ended June 30, 2006, we recorded a net loss from discontinued operations of $10,261 and $20,367, respectively. The net loss in 2006 was primarily due to interest on the notes payable of approximately $10,000 per quarter. As a result of the dissolution GlobeTrac assumed all of Limited’s assets and liabilities. Limited was inactive at the date of dissolution. Off-Balance-Sheet Arrangements We have no off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, changes in financial condition, revenue or expenses, results of operations, liquidity, capital expenditures or capital resources that we expect to be material to investors. We do not have any non-consolidated, special-purpose entities. Liquidity and Capital Resources As of June 30, 2007, we had a cash balance of $8,099 and negative cash flow from operations of $30,767 for the six months then ended. During the six months ended June 30, 2007, we primarily funded our operations with the cash in our bank account. The notes to our unaudited condensed consolidated financial statements as of June 30, 2007, contain footnote disclosure regarding our uncertain ability to continue as a going concern. We have not generated sufficient revenues to cover our expenses, and we have accumulated a deficit of $4,429,751. As of June 30, 2007, we had $3,265,556 in current liabilities, when these liabilities are offset against our current assets of $38,894 we are left with a working capital deficit of $3,226,662 and as such we cannot assure that we will succeed in locating a viable business opportunity or that we will be able to achieve a profitable level of operations sufficient to meet our ongoing cash needs. We have, however, successfully generated sufficient working capital and liquidity through royalty revenues and advances of cash until the date of this filing. Below is a discussion of our sources and uses of funds for the six months ended June 30, 2007. Net Cash Used In Operating Activities Net cash used in operating activities during the sixmonths ended June 30, 2007 was $30,767. This cash was primarily used to pay down accounts payable and accrued liabilities by $19,261 and to cover an excess of expenses over revenue of $119,748, which includes an increase in unpaid accrued interest on convertible notes of $68,185, unpaid accrued interest to a related party of $25,176 and an increase in royalty revenue receivable of $14,881. Net Cash Provided By Financing Activities We did not have any financing activities during the six months ended June 30, 2007. Net Cash Used In Investing Activities We did not have any investing activities during the six months ended June 30, 2007. Contingencies and Commitments We had no contingencies or long-term commitments at June 30, 2007. 13 Contractual Obligations The following table provides a summary of our debt obligation as of June 30, 2007. Our convertible notes payable have not been included below because these notes are repayable on demand and we do not know when or if payment will be demanded. Contractual Payment Due by Period 2007 Note Payable to Related Party $ 729,589 Internal and External Sources of Liquidity We have funded our operations principally from royalty revenue and advances from related and other parties. Inflation We do not believe that inflation will have a material impact on our future operations. Item 3. Controls and Procedures. Disclosure Controls and Procedures John daCosta, GlobeTrac’s Chief Executive Officer and Chief Financial Officer, has evaluated the effectiveness of GlobeTrac’s disclosure controls and procedures (as such term is defined in Rules 13a-15 and 15d-15 under the Securities Exchange Act of 1934 (the “Exchange Act”)) as of the end of the period covered by this quarterly report (the “Evaluation Date”). Based on that evaluation, Mr. daCosta concluded that our disclosure controls and procedures are effective to provide reasonable assurance that information we are required to disclose in reports that we file or submit under the Exchange Act is recorded, processed, summarized and reported within the time periods specified in Securities and Exchange Commission rules and forms, and that such information is accumulated and communicated to our management, including Mr. daCosta, as appropriate, to allow timely decisions regarding required disclosure. Changes in Internal Controls During the quarter of the fiscal year covered by this report, there were no changes in GlobeTrac’s internal controls or, to the GlobeTrac’s knowledge, in other factors that have materially affected, or are reasonably likely to materially affect, these controls and procedures subsequent to the date GlobeTrac carried out this evaluation. PART II - OTHER INFORMATION Item 1. Legal Proceedings. GlobeTrac is not a party to any pending legal proceedings and, to the best of GlobeTrac’s knowledge, none of GlobeTrac’s assets are the subject of any pending legal proceedings. 14 Item 2. Unregistered Sale of Equity Securities and Use of Proceeds. During the quarter of the fiscal year covered by this report, (i) GlobeTrac did not modify the instruments defining the rights of its shareholders, (ii) no rights of any shareholders were limited or qualified by any other class of securities, and (iii) GlobeTrac did not sell any unregistered equity securities. Item 3. Defaults Upon Senior Securities. During the quarter of the fiscal year covered by this report, no material default has occurred with respect to any indebtedness of GlobeTrac. Also, during this quarter, no material arrearage in the payment of dividends has occurred. Item 4. Submission of Matters to a Vote of Security Holders. No matter was submitted to a vote of security holders through the solicitation of proxies or otherwise, during the quarter of the fiscal year covered by this report. Item 5. Other Information. During the quarter of the fiscal year covered by this report, no information was required to disclosed in a report on Form 8-K, which was not reported. 15 Item 6. Exhibits. (a) Index to and Description of Exhibits Exhibit Description Status 3.1 Articles of Incorporation filed as an Exhibit to GlobeTrac’s registration statement on Form SB-2 filed on August 2, 2001, and incorporated herein by reference. Filed 3.2 Bylaws filed as an Exhibit to GlobeTrac’s registration statement on Form SB-2 filed on August 2, 2001, and incorporated herein by reference. Filed 3.3 Certificate of Amendment to Articles of Incorporation changing the Issuer’s name to GlobeTrac Inc. filed as an exhibit to GlobeTrac’s Form 10-KSB filed on April 15, 2003, and incorporated herein by reference. Filed 3.4 Notification of Dissolution for Globetrac Limited dated March 14, 2007, filed as an exhibit to GlobeTrac’s Form 10-KSB filed on April 16, 2007, and incorporated herein by reference. Filed 10.1 Master Distributorship Agreement dated June 19, 2002 among WebTech Wireless International, WebTech Wireless Inc. and Global Axxess Corporation Limited filed as an attached exhibit to GlobeTrac’s Form 8-K (Current Report) filed on September 11, 2002, and incorporated herein by reference. Filed 10.2 Loan Agreement dated November 27, 2002 between GlobeTrac Inc. and David Patriquin with attached promissory note dated November 27, 2002 filed as an exhibit to GlobeTrac’s Form 10-KSB (Annual Report) filed on April 15, 2003, and incorporated herein by reference. Filed 10.3 Amendment Letter Agreement dated June 4, 2003, between WebTech Wireless International Inc. and Globetrac Limited for the purpose of amending terms of the Master Distributorship Agreement filed as an exhibit to GlobeTrac’s Form 10-KSB (Annual Report) filed on April 7, 2004, and incorporated herein by reference. Filed 10.4 Amendment Letter Agreement dated March 8, 2004 between WebTech Wireless International Inc. and Globetrac Limited for the purpose of amending terms of the Master Distributorship Agreement filed as an exhibit to GlobeTrac’s Form 10-KSB (Annual Report) filed on April 7, 2004, and incorporated herein by reference. Filed 10.5 Letter Agreement dated November 26, 2004 among Global Axxess Corporation Limited, WebTech Wireless International and WebTech Wireless Inc., filed as an exhibit to GlobeTrac’s Form 8-K (Current Report) filed on December 22, 2004, and incorporated herein by reference. Filed 10.6 Termination and Transfer Agreement dated November 1, 2004 among GlobeTrac Inc., Global Axxess Corporation Limited, Globetrac Limited, WebTech Wireless Inc., and WebTech Wireless International, filed as an exhibit to GlobeTrac’s Form 8-K (Current Report) filed on November 14, 2005, and incorporated herein by reference. Filed 14 Code of Ethics filed as an exhibit to GlobeTrac’s Form 10-KSB filed on April 15, 2003, and incorporated herein by reference. Filed 31 Certifications pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. Included 32 Certification pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. Included 16 SIGNATURES In accordance with the requirements of the Securities Exchange Act of 1934, GlobeTrac Inc. has caused this report to be signed on its behalf by the undersigned duly authorized person. GLOBETRAC INC. Date: August 9, 2007 By: /s/John daCosta Name: John daCosta Title: CEO and CFO (Principal Executive Officer and Principal Financial Officer) 17
